Name: Council Decision (CFSP) 2015/1336 of 31 July 2015 amending Decision 2010/413/CFSP concerning restrictive measures against Iran
 Type: Decision
 Subject Matter: international affairs;  international security;  management;  Asia and Oceania;  international trade
 Date Published: 2015-08-01

 1.8.2015 EN Official Journal of the European Union L 206/66 COUNCIL DECISION (CFSP) 2015/1336 of 31 July 2015 amending Decision 2010/413/CFSP concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 26 July 2010, the Council adopted Decision 2010/413/CFSP (1) concerning restrictive measures against Iran. (2) On 24 November 2013, China, France, Germany, the Russian Federation, the United Kingdom and the United States, supported by the High Representative of the Union for Foreign Affairs and Security Policy (High Representative), reached an agreement with Iran on a Joint Plan of Action which sets out an approach towards reaching a long-term comprehensive solution to the Iranian nuclear issue. It was agreed that the process leading to this comprehensive solution would include, as a first step, initial mutually-agreed measures to be taken by both sides for a duration of six months and renewable by mutual consent. (3) On 2 April 2015, China, France, Germany, the Russian Federation, the United Kingdom and the United States, supported by the High Representative, agreed the key parameters of a Joint Comprehensive Plan of Action (JCPOA) with Iran. (4) On 14 July 2015, China, France, Germany, the Russian Federation, the United Kingdom and the United States, supported by the High Representative, reached an agreement with Iran on a long-term comprehensive solution to the Iranian nuclear issue. The successful implementation of the JCPOA will ensure the exclusively peaceful nature of the Iranian nuclear programme, and provide for the comprehensive lifting of all nuclear-related sanctions. (5) On 20 July 2015, the United Nations Security Council adopted Resolution (UNSCR) 2231 (2015) endorsing the JCPOA, urging its full implementation on the timetable established in the JCPOA and providing for actions to take place in accordance with the JCPOA. (6) UNSCR 2231 (2015) provides that the measures imposed in resolutions 1696 (2006), 1737 (2006), 1747 (2007), 1803 (2008), 1835 (2008) and 1929 (2010) shall not apply, under certain conditions, to activities by JCPOA participant States or UN Member States acting in coordination with them directly related to the modification of two cascades at the Fordow facility for stable isotope production, the export of Iran's enriched uranium in excess of 300 kilograms in return for natural uranium, or the modernisation of the Arak reactor based on the agreed conceptual design and, subsequently, on the agreed final design of such reactor. (7) UNSCR 2231 (2015) further provides that the measures imposed in UNSCRs 1696 (2006), 1737 (2006), 1747 (2007), 1803 (2008), 1835 (2008) and 1929 (2010) shall not apply to the extent necessary to carry out, under certain conditions, transfers and activities that are related to implementation of certain nuclear-related commitments specified in the JCPOA, required for preparation for the implementation of the JCPOA, or determined by the UN Security Council Committee established pursuant to UNSCR 1737 (2006) to be consistent with the objectives of UNSCR 2231 (2015). (8) Further action by the Union is needed in order to implement certain measures provided for in this Decision. (9) Decision 2010/413/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Decision 2010/413/CFSP, the following article is inserted: Article 26b 1. The measures imposed by this Decision shall not apply to the supply, sale, or transfer of items, materials, equipment, goods and technology, or the provision of any related technical assistance, training, financial assistance, investment, brokering or other services, by the participant States to the Joint Comprehensive Plan of Action (JCPOA) or UN Member States acting in coordination with them, that is directly related to: (a) the modification of two cascades at the Fordow facility for stable isotope production; (b) the export of Iran's enriched uranium in excess of 300 kilograms in return for natural uranium; or (c) the modernisation of the Arak reactor based on the agreed conceptual design and, subsequently, on the agreed final design of such reactor. 2. Member States engaging in the activities referred to in paragraph 1 shall ensure that: (a) all such activities are undertaken strictly in accordance with the JCPOA; (b) they notify the Committee and, when constituted in accordance with the JCPOA, the Joint Commission, or the other Member States, as appropriate, 10 days in advance of such activities; (c) the requirements, as appropriate, specified in subparagraph 22(c) of UNSCR 2231 (2015) have been met; (d) they have obtained and are in a position to exercise effectively a right to verify the end-use and end-use location of any supplied item; and (e) in case of supplied items, materials, equipment, goods and technology specified in subparagraph 22(e) of UNSCR 2231 (2015), they also notify the IAEA within 10 days of the supply, sale or transfers. 3. The measures imposed by this Decision shall not apply to the extent necessary to carry out transfers and activities, as approved on a case-by-case basis in advance by the Committee or the competent authority in the relevant Member State, as appropriate, that are: (a) directly related to the implementation of the nuclear-related actions specified in paragraphs 15.1 to 15.11 of Annex V to the JCPOA; (b) required for preparation for the implementation of the JCPOA; or (c) determined by the Committee, as appropriate, to be consistent with the objectives of UNSCR 2231 (2015). The relevant Member State shall inform the other Member States of any approval.. Article 2 This Decision shall enter into force on the date following that of its publication in the Official Journal of the European Union. Done at Brussels, 31 July 2015. For the Council The President J. ASSELBORN (1) Council Decision 2010/413/CFSP of 26 July 2010 concerning restrictive measures against Iran and repealing Common Position 2007/140/CFSP (OJ L 195, 27.7.2010, p. 39).